Citation Nr: 0531070	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral knee 
disability, claimed as the residual of in-service knee 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in February 
2002, and the RO issued a statement of the case (SOC) in July 
2002.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2002.

In November 2003, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In March 2004, the Board remanded this matter to the RO for 
further action. Following completion of the requested action, 
the RO continued the denial of the veteran's claim (as 
reflected in the August 2005 supplemental SOC (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Bilateral knee disabilities were first manifested many 
years post service, and there is no competent medical 
evidence or opinion even suggesting a relationship between 
the veteran's bilateral knee disabilities and his military 
service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee 
disability, claimed as the residual of in-service knee 
injury, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to render a 
fair decision on the claim for bilateral knee disability, 
claimed as the residual of in-service knee injury has been 
accomplished.

Through October 2001, April 2004, October 2004, and April 
2005 notice letters, a July 2002 SOC, as well as an August 
2005 SSOC, the RO notified the veteran and his representative 
of the legal criteria governing the claim, the evidence that 
had been considered in connection with the appeal, and the 
bases for the denial of the claim.  After each, they were 
afforded ample opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim.

The Board also finds that the October 2001, April 2004, 
October 2004 and April 2005 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As explained 
above, all four content of notice requirements have been met 
in the instant case

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the January 2002 rating action on appeal. 
The Board finds that the lack of full, pre-adjudication 
notice in this appeal does not, in any way, prejudice the 
veteran.  In this regard, the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
with respect to the matter herein decided, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  

As indicated above, the rating action, numerous RO letters, 
the SOC, and a SSOC have repeatedly explained to the veteran 
what was needed to substantiate his claims. After each, the 
veteran was afforded an opportunity to respond.  As a result 
of RO development and the Board's March 2004 remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal. The RO most recently readjudicated the 
veteran's claims in August 2005 on the basis of all the 
evidence of record, as reflected in the SSOC.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim 
currently under consideration.  The RO, on its own initiative 
in October 2001, requested service medical records to include 
Surgeon General Office records, sick and morning reports.  In 
November 2001, the veteran's service medical records received 
and associated with the clams file include the report of an 
October 1952 pre-induction examination, dental and outpatient 
records, and the report of a November 1954 separation 
examination.   Private medical records identified by the 
veteran were requested and he was notified of the records 
received and those that were unavailable.  Private treatment 
records from Frankford Hospital and Stephen Long, M.D., are 
associated with the claims file.  The veteran was afforded a 
January 2002 VA examination in connection with the claim; the 
report of which is associated with the claims file.  As noted 
above, the veteran testified during a Board hearing in 
November 2003.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence that is 
pertinent to the claim on appeal that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004). 

The Board also notes that the record does not present a basis 
for further developing the record in this appeal, to include 
obtaining a VA opinion medical opinion in connection with the 
veteran's claim.  While the record includes medical evidence 
of the claimed disability for which service connection is 
sought, the fact remains, as discussed below, that there is 
not even a medical suggestion of a nexus between the 
currently claimed disability and service, and neither the 
representative nor the veteran has presented or alluded to 
the existence of any competent evidence that, in fact, 
supports the claim.  As a prima facie case for service 
connection for bilateral knee disability has not been 
presented, a VA examination to obtain the requested opinion 
is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

Finally, no further RO action on the Board's March 2004 
remand is warranted.  In a April 2004 letter, the AMC 
requested, inter alia, that the veteran provide sufficient 
information to allow the RO to obtain any outstanding records 
and to specifically provide the date(s) of his status on sick 
call during his military service.  Additionally, if he had 
any copies of these records in his possession, he was 
requested to submit them.  In July 2004, the veteran 
responded that he did not remember when he went to sick call 
as it occurred over sixty years ago.  The veteran's 
representative argues that the RO failed to comply with the 
Remand directions instructing the RO to conduct a more 
thorough search for the veteran's service records.  However, 
the Board's March 2004 remand only instructed an additional 
search of the service medical records if the veteran were 
able to provide the dates of his status on sick call.  
Therefore, as the veteran was unable to provide information 
sufficient to warrant further efforts, the AMC complied with 
the Board's remand directions.  See 38 C.F.R. § 
3.159(c)(2)(i) (2004).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  




II.  Background

The veteran's service medical records includes the report of 
an October 1952 pre-induction examination that notes abnormal 
lower extremities.  The examiner noted that the veteran 
described occasional right knee pain with no history of a 
true injury.  X-ray studies were negative and there was no 
diagnosis of a right knee condition.

There are no records of in-service treatment for a right or 
left knee injury or  complaints of knee problems.  

The veteran's November 1954 separation examination showed 
normal lower extremities and the examiner noted history of 
pain right knee, recurrent.  There was no notation as to any 
knee injury or a diagnosed knee condition.

Numerous post-service private medical records from Stephen J. 
Lowe, M.D., show continuing treatment and evaluation of the 
veteran for bilateral knee problems from June 1994 up to 
2002, but contain no medical evidence linking such disability 
to military service.  In June 1994, the veteran stated he had 
pain in his knees resulting from a fall and that his knees 
had been bothering him for the last five years.  Dr. Lowe's 
impression was degenerative arthritis of both knees, right 
worse than the left and moderately advanced.  

In a February 1996 record, the veteran reported two weeks of 
significant problems with his left knee.  The impression was 
degenerative arthritis medial side left knee with probable 
entrapped medial meniscus.  A July 2001 record reveals an 
impression of bilateral degenerative arthritis of both knees 
and an April 2002 record reflects a diagnosis of degenerative 
joint disease, bilateral knees.  

The report of a January 2002 VA examination notes the 
veteran's treatment history and current condition, and 
includes a notation that that the examiner had reviewed the 
veteran's x-rays.  Following a physical examination, the 
examiner's diagnostic impression was severe degenerative 
joint disease of both knees with evidence of moderate to 
severe fatigability and a moderate degree of incoordination.    

During the December 2002 Board hearing, the veteran testified 
that he hurt his knees in basic training.  He stated that he 
injured his right knee, which swelled.  He  did not lose any 
time in basic training, but he believed that they gave him 
two days off.  When initially asked if he was treated for his 
knee problem, the veteran responded "not in the service, 
no."  Shortly thereafter, the veteran stated that a couple 
days later he went on sick call.  They looked at it, wrapped 
it up, gave him all-purpose capsules, and put him back on 
duty.  He stated that he did not suffer any other knee 
injuries while in service and that he did not have any 
problem with his left knee in service.  When questioned about 
the nature of his left knee problem, the veteran stated that 
"more or less, that when he fell, it didn't bother him that 
much, the left knee, but it hurt.  It was there.  The pain 
was there, but it could be muffled out."  When he was asked 
to clarify if he hurt both knees in service, the veteran 
stated that he hurt his right knee, but his left knee was 
affected slightly.  

The veteran also testified that, after service, he was 
treated by private doctors, but their records were not 
available as they all had retired or died.  As to his belief 
that his current diagnosed degenerative joint disease stems 
back to service, the veteran said that was when he first got 
hurt and he never had any problems before.  He also stated 
that no physician had related his current knee disabilities 
to military service.


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service. 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Considering the evidence outlined above in light of the above 
noted criteria, the Board finds that competent evidence does 
not support the veteran's claim for service connection for 
bilateral knee disability, claimed as the residual of in-
service knee injury.  Simply put, there is no competent 
medical evidence or opinion linking the veteran's current 
bilateral knee conditions to the veteran's military service.

Initially, the Board notes that the veteran's service medical 
records reveal that the veteran described occasional right 
knee pain at his pre-induction examination in  1952.  
However, the examiner noted that the veteran provided no 
history of a true injury.  In addition, x-rays were negative 
for a right knee condition and there was no diagnosis of a 
right knee condition at that time.  Furthermore, there are no 
records of any in-service injury or complaints of knee 
problems during service.  Moreover, even though there was a 
notation of a history of recurrent right knee pain, the 
veteran's lower extremities were completely normal at 
separation physical examination in 1954 and there was no 
mention that a knee injury was incurred in service.

Even if (absent contemporaneous, corroborating evidence) the 
Board were now to accept as credible the veteran's assertions 
of in-service knee injury, the claim would still have to be 
denied in the absence of competent evidence of a nexus 
between the veteran current knee disabilities and service.  
As indicated above, there is no medical evidence that 
arthritis became manifest to a degree of 10 percent or more 
during the first post-service year.  The first objective 
evidence of bilateral knee problems was that noted by the 
veteran's private physician in a June 1994 record to have had 
its onset five years earlier, some 40 years post service.  
Although many post-service private medical records show 
continuing treatment and evaluation of the veteran for 
bilateral degenerative joint disease, none of the records 
reflect that the veteran provided a history of a knee injury 
in service or include any opinion from a physician linking 
any such bilateral knee condition to the veteran's military 
service.  In fact, as noted above, during the November 2003 
Board hearing, the veteran acknowledged that no physician had 
linked his current knee disability to military service.  

While the veteran's representative has argued that the 
veteran is entitled to an examination to obtain a nexus 
opinion, in the absence of any objective evidence even 
suggesting a nexus between the claimed condition and service, 
VA has no obligation to obtain a medical opinion pursuant to 
section 5103A(d).  See, e.g. Wells, 326 F. 3d. at 1384.

The Board has considered the veteran's own assertions as well 
as his service representative's contentions in connection 
with the claim on appeal.  However, as each is a layman 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter-such as whether there is a medical 
relationship between current bilateral knee disabilities and 
the veteran's  military service.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

Under these circumstances, the claim for service connection 
for bilateral knee disability, claimed as the residual of in-
service knee injury, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
competent and persuasive evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER


Service connection for bilateral knee disability, claimed as 
the residual of in-service knee injury, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


